

Exhibit 10.34


ADVISORY AND NON-COMPETITION AGREEMENT
This Advisory and Non-Competition Agreement (hereinafter sometimes referred to
as the “Agreement”), dated as of October 17, 2018, is by and between Toll
Brothers, Inc. (hereinafter “Company”) and Robert I. Toll (hereinafter “RIT”).
WHEREAS, RIT, a founder of the Company, has been a member of the Company’s Board
of Directors since its inception, and has been employed by the Company for many
years as its Executive Chairman and in various executive capacities;
WHEREAS, RIT desires to resign from the position of Executive Chairman and all
other employee positions RIT holds with the Company or any of its subsidiaries;
WHEREAS, RIT, during his many years of service with the Company has gained
knowledge and received information concerning the Company’s business and
operations;
WHEREAS, the Company desires to have the valuable and special knowledge,
expertise and services of RIT available to the Company on a continuing basis
after he resigns from the position of Executive Chairman, and the Company
further desires that RIT agree, among other things, to preserve the Company’s
confidences and not compete with the Company during the term of this Agreement
and thereafter to the extent provided herein;
WHEREAS, in recognition of RIT’s continuing contributions to the Company and in
exchange for RIT’s covenants contained herein, the Company desires to retain RIT
as a strategic advisor and provide him with the benefits contained in this
Agreement; and
WHEREAS, the parties mutually wish to enter into this Agreement.
NOW, therefore, in consideration of the mutual obligations and promises
contained herein, and intending to be legally bound, the Company and RIT hereby
agree as follows:
1.    Recitals. The foregoing recitals are hereby incorporated by reference as
if set forth fully herein.
2.    Services; Term, and Title. The employment of RIT shall cease, and RIT
hereby resigns from all positions with the Company and its subsidiaries (other
than his position as a member of the Board of Directors of the Company), as of
October 31, 2018 (the “Employment Termination Date”). During the one (1) year
period commencing on the Employment Termination Date and ending October 31, 2019
(hereinafter the “Term”), the


1



--------------------------------------------------------------------------------




Company agrees to engage RIT as a consultant in the role of Special Advisor, and
RIT agrees to make himself available to the Company and, in particular, to the
Chairman and Chief Executive Officer of the Company (the “CEO”), to consult with
the Company and the CEO concerning matters within his knowledge or expertise.
RIT’s services as Special Advisor shall include, among other things:
a.    providing advice, assistance, information and recommendations with regard
to suitable investments to be made by the Company relating to or compatible with
the real estate industry;
b.    reviewing and providing constructive feedback on the Company’s strategic
plans;
c.    advising on business development, brand management, strategic partnerships
and alliances, and growth initiatives; and
d.    advising on such other matters as requested by the CEO.
3.    Compensation and Status. In consideration of RIT’s continued availability
and services to the Company, as provided in Paragraph 2, hereof, and in further
consideration of other agreements of RIT herein, including those set forth in
Paragraphs 5, 6, 7, 8 and 9, hereof, the Company agrees to pay RIT at an
annualized rate of $1,500,000 for the Term, payable monthly in accordance with
the Company’s regular practices for payments to independent contractors. RIT
shall perform the services described in Paragraph 2 as an independent
contractor. RIT acknowledges his separate responsibility for all federal, state
and local withholding taxes, social security taxes and any other federal, state
and local taxes required by applicable law or regulation to be paid with respect
to amounts payable for the consulting services to be performed hereunder,
including benefits and perquisites made available pursuant to Paragraph 4.
4.    Benefits and Perquisites. During the Term, RIT shall be entitled to
benefits and perquisites consisting of:
a.    (i) participation in the Company’s broad-based health and dental insurance
plans, (ii) a mobile device allowance, and (iii) tax and financial statement
preparation assistance, in each case on the same terms and subject to the same
conditions as those applicable to the Company’s senior executive officers;


2



--------------------------------------------------------------------------------




b.    for so long as the Company is headquartered at 250 Gibraltar Road,
Horsham, PA, dedicated office space consisting of the same office space provided
by the Company to RIT immediately prior to the Employment Termination Date; and
c.    administrative, bookkeeping and driver support services from the personnel
set forth on Schedule A.
5.    Termination of Compensation.
a.    Notwithstanding anything to the contrary in Paragraphs 3 and 4, above, the
payments provided for under Paragraph 3, and the benefits, perquisites and
services provided in Paragraph 4 hereof, shall automatically terminate
immediately upon RIT’s death, Disability or discharge for Cause. For purposes of
this Agreement, the term (i) “Disability” shall mean the inability of RIT to
fully perform his services under Paragraph 2, hereof, due to physical, mental or
other illness or limitations during a period of 90 consecutive calendar days
during the Term or any 90 business days during any 180 consecutive calendar days
during the Term, and (ii) “Cause” shall mean any act of RIT that constitutes
embezzlement, theft, commission of a felony or proven dishonesty in the course
of his services with the Company, any material violation by RIT of Paragraphs 6,
7, 8 or 9, hereof, or any willful refusal by RIT to perform his services, as
described in Paragraph 2, hereof.
b.    RIT’s termination of employment and commencement of the role of Special
Advisor hereunder shall not be deemed a “Separation of Service” under the
Company’s Supplemental Executive Retirement Plan (“SERP”) solely by reason of
RIT’s termination of employment. RIT agrees that the restrictions on competition
contained in Section 3.3 of the SERP shall continue to apply during the
Restricted Period (as defined below) notwithstanding proviso (i) of Section 3.3
of the SERP.
6.    Non-Compete. During the longer of (i) the Term and (ii) the remaining
period of RIT’s service as a Director of the Company (the “Restricted Period”),
RIT shall not, without the written consent of the Company, engage in any of the
following prohibited activities (which shall be in addition to any restrictions
or prohibitions contained in any other agreement between RIT and the Company or
in any benefit plan of which RIT is a participant):
a.    RIT shall not (as an individual, principal, agent, employee, director,
consultant, advisor or otherwise), directly or indirectly, engage in activities
relating to or render services to any firm or business in the


3



--------------------------------------------------------------------------------




homebuilding business or any other business in which the Company is engaged
(other than, in each case, to the Company) at any time during the Restricted
Period. The restrictions in this Paragraph 6.a. shall not prohibit RIT from
holding an interest in any publicly traded corporation or real estate investment
trust in an amount less than 1% of any class of any such entity's outstanding
equity securities. The restrictions of this Paragraph 6.a. are not intended to
curtail the business of family trusts created by RIT, except to the extent that
any such entities are operated in such a way as to violate this Paragraph 6.a.;
b.    RIT shall not solicit, induce or encourage any employee, independent
contractor, consultant or advisor to the Company to terminate his, her or its
employment or other relationship with the Company;
c.    RIT shall not solicit, induce or encourage any customer or vendor of the
Company to terminate his, her or its relationship with the Company, to cease
doing business with the Company or to refrain from giving new business or
additional business to the Company.
Given the significance to the Company of RIT's responsibilities as Special
Advisor, the restrictions in this Paragraph 6 shall apply in all geographical
areas of the United States in which the Company owns or owned property or
engaged in business during the Restricted Period.
RIT further acknowledges that these restrictions, in view of his long
employment, membership on the Board of Directors, consulting, advisory and other
relationships with the Company and the nature of the business in which the
Company is engaged, are reasonable and necessary in order to protect the
legitimate interests of the Company, and that any violation thereof would result
in irreparable injuries to the Company, as to which the Company has no adequate
remedy at law. RIT, therefore, acknowledges that, in the event of his violation
of any of these restrictions, the Company shall be entitled to obtain from any
court of competent jurisdiction preliminary and permanent injunctive relief to
restrain any such violation, plus reasonable legal fees, costs and expenses,
incurred in connection with any such action which rights shall be cumulative to
and in addition to any other rights or remedies to which the Company may be
entitled to the extent permissible under the laws of the Commonwealth of
Pennsylvania.
7.    Confidential Information. RIT shall not, either during the Term or at any
time thereafter, use for his own personal benefit, or disclose, communicate or
divulge or use for the direct or indirect benefit of any person,


4



--------------------------------------------------------------------------------




firm, association or company other than the Company, any confidential
information regarding the business methods, plans, policies, procedures,
techniques, research or development projects or results, financial results and
projections, trade secrets or other confidential knowledge or confidential
processes or information of or developed by the Company, any confidential
information furnished to the Company by customers or clients or any names and
addresses of customers or clients or any data on or relating to past, present or
prospective customers or clients or any other confidential information relating
to or dealing with the business condition, operations or activities of the
Company made known to RIT or learned or acquired by him either while in the
employ of or otherwise rendering services to the Company, including the Term of
this Agreement.
8.    Limitation on Authority. RIT shall have no authority during the Term to
enter into binding obligations on behalf of the Company without the express
written consent of the Company and shall not represent to any third party that
he has such authority.
9.    Name Confusion. RIT shall not use, in any personal or business venture
with which he is associated, at any time during or after the Term, the name
"Toll Brothers" nor, for a period of two years following the expiration of the
Term, the name "Toll", in connection with any business name, nor shall he
conduct, at any time during or after the Term, any business in a manner that may
cause confusion with the Company name or business. Notwithstanding the above,
this paragraph will not prohibit RIT from conducting personal or business
ventures using the name Robert Toll, Robert I. Toll or Toll Management.
10.    Delegation; Assignability. RIT may not assign his rights, or delegate his
obligations, under this Agreement. This Agreement may be assigned by the Company
to any successor in ownership of all or any part of the Company's business.
11.    Arbitration. Other than claims for equitable remedies, all claims,
demands, disputes, controversies, differences or misunderstandings between the
parties arising out of, or by virtue of, this Agreement shall be submitted to
and determined by arbitration, which shall be conducted before the American
Arbitration Association (“AAA”) in accordance with its Commercial Arbitration
Rules then in effect, except as otherwise provided herein. The arbitration shall
be conducted in Philadelphia, Pennsylvania, at a specific location to be agreed
upon by the parties or, if no agreement can be reached, in the Philadelphia
office of the AAA. Only one arbitrator, who shall be neutral, shall be
appointed. The parties shall negotiate in an attempt to select a mutually
agreeable


5



--------------------------------------------------------------------------------




arbitrator; in the event they cannot agree within 30 days of the service of the
demand for arbitration, the AAA shall select an arbitrator from its panel of
arbitrators. Discovery shall be permitted in connection with the arbitration
only to the extent, if any, expressly authorized by the arbitrator upon a
showing of substantial need by the party seeking discovery. The arbitrator’s
decision shall be binding and conclusive on the parties, shall not be appealable
and shall include a finding for payment of costs of the arbitration. Judgment on
the arbitration award may be entered in any court having jurisdiction.
12.    Miscellaneous.
a.    Neither the failure nor any delay on the part of either party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
b.    This Agreement and all questions relating to its validity, interpretation,
performance and enforcement (including, without limitation, provisions
concerning limitations of actions), shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
c.    The provisions of this Agreement are independent of and separable from
each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other or others of
them may be invalid or unenforceable in whole or in part. The paragraph headings
in this document are descriptive only and shall not be deemed to be a complete
summary of the contents of such paragraph.
d.    This Agreement contains the entire understanding between the parties
hereto, and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
with respect to the subject matter hereof, other than any such prior agreements
or understandings concerning the subject matter of Paragraph 6 hereof, which
shall continue in accordance with their respective terms. The express terms
hereof control and supersede any course of performance of the trade inconsistent
with any of the terms hereof. This Agreement may not be modified or amended
other than by an agreement in writing.


6



--------------------------------------------------------------------------------




e.    Nothing in this Agreement shall lessen, or detract from, any obligations,
responsibilities or fiduciary or other duties owed by RIT to the Company or its
stockholders in his role as an officer, director, affiliate or employee of the
Company or any of its affiliates.
13.    Notices. Any notices, demands or other communications arising from this
Agreement shall be effective if in writing given in person or sent by U.S. mail
or a nationally recognized courier service, in all such cases with written
acknowledgement of receipt, addressed to:


 
If to Company:
Toll Brothers, Inc
 
 
250 Gibraltar Road
 
 
Horsham, PA 19044
 
 
Attention:
Douglas Yearley
 
 
 
Chief Executive Officer
 
 
With a copy to:
John K. McDonald
 
 
 
General Counsel
 
 
 
 
 
If to RIT:
Robert I. Toll
 
 
250 Gibraltar Road
 
 
Horsham, PA 19044



WHEREFORE, with the intention of being legally bound, RIT and the Company hereby
execute this Agreement as of the date first set forth above.
 
 
 
 
ROBERT I. TOLL
 
TOLL BROTHERS, INC.
 
 
 
 
/s/ Robert I. Toll
 
By:
 /s/ John K. McDonald
Date: October 17, 2018
 
 
Name: John K. McDonald
 
 
 
Title: General Counsel
 
 
 
Date: October 17, 2018
 
 
 
 
 
 
 
 
 
 
 
 









7

